DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  nowhere in wither independent claim does the applicant positively recite “a striker”. Discussion of a striker release position, and a striker capture position clearly require a striker as a necessary element of the apparatus.  The lack of positive recitation of “a striker” appears to be an obvious oversight, easily correctable by the applicant. Appropriate correction is required.
Claims 1 is objected to because of the following informalities:  the term “latch” is a fairly broad but a generally accepted term in the art that requires two elements mutually engaged in some manner to hold in some manner. The applicant uses the term inconsistent with the generally accepted meaning Applicant fails to positively recite two elements engaged, therefore the recitation is treated broadly 
Claim 9 objected to because of the following informalities:  Applicant appears to have omitted the element which is segmented “wherein the first segment” (of what?).  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 (20 by dependency on 19) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 Regarding claim 5 and 19, the inertial mass is attached and there for constrained in some manner, it is unclear in the recitation, how the element is “not constrained by a predetermined path”.  The element remains attached, is not sheared off or otherwise made free float in space or move in an unconstrained manner. Clarification as to what the applicant requires of the inertial mass is necessary

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara et al. (US 9,410,345).

Regarding claim 1, Uehara et al. shows A closure latch assembly, comprising; 
a latch mechanism including a ratchet (11; Uehara et al.) moveable between a striker capture position (Fig.4; Uehara et al.) and a striker release position(Fig.5; Uehara et al.), 
a pawl (12; Uehara et al.) moveable between a ratchet holding position for holding the ratchet in its striker capture position and a ratchet releasing position for permitting the ratchet to move to its striker release position, a ratchet biasing member (D1,c.7,l.51; Uehara et al.) operable to bias the ratchet toward its striker release position, and 
a pawl biasing member (D2,c.8,l.10; Uehara et al.); operable to bias the pawl toward its ratchet holding position; 
a latch release mechanism (150; Uehara et al.) having a latch release lever (151; Uehara et al.) moveable between a rest position and an actuated position, and 

a handle-actuated release mechanism having a translational component (73; Uehara et al.) coupled to a handle (8; Uehara et al.) and a handle release lever component (110; Uehara et al.) coupled to the translational component; and 
an inertia-activated bypass mechanism including a link lever component (130, abstract inertial lever; Uehara et al.) having a first segment pivotably component (X3; Uehara et al.) coupled to the handle release lever and a link lever spring component (169; Uehara et al.) acting between the handle release lever and the link lever, the link lever having a second segment with a latch member (broadly, the interaction of the inertial mechanism) and a third segment with an inertial mass component (131; Uehara et al.), wherein the inertial mass causes the link lever to move from a coupled position to an uncoupled position (c.3,l. 20-24; Uehara et al.) in response to an acceleration above a predetermined acceleration threshold applied to the translational component, wherein the link lever is operable in its coupled position(c.3,l. 18-20; Uehara et al.) to couple the latch member to the latch release lever and is operable in its uncoupled position to uncouple the latch member from the latch release lever.

Regarding claim 2, Uehara et al. shows The closure latch assembly of Claim 1, wherein the link lever is operable in its coupled position to cause the latch member to 

Regarding claim 3, Uehara et al. shows The closure latch assembly of Claim 2, wherein the link lever pivots along a first arc (toward engagement) of travel when the acceleration is below the predetermined acceleration threshold and pivots along a second arc of travel when the acceleration is above the predetermined acceleration threshold, wherein the first arc of travel is different (toward and away is considered “different” as broadly recited) from the second arc of travel.
 Note: Claim 3 does not appear to further limit claim 2. Rather than a rejection for failure to further limit, the applicant is given benefit of doubt and the recitation merely interpreted broadly as above.

Regarding claim 4, Uehara et al. shows The closure latch assembly of Claim 3, wherein the handle release lever (portion of 8 attached to 7; Uehara et al.) pivots (normal un-accelerated operation) along the first arc of travel when the acceleration is below the predetermined acceleration threshold.

Regarding claim 5, Uehara et al. shows The closure latch assembly of Claim 1, wherein the path traveled by the inertial mass and the link lever (130; Uehara et al.) between the coupled position and the uncoupled position is not constrained by a predetermined path. 
Note: In as much as the applicant has positively link lever movement, so too is the prior art capable of movement path.

Regarding claim 6, Uehara et al. shows The closure latch assembly of Claim 1, wherein the latch member of the link lever moves away from engagement (away from abutment; Uehara et al.) with the latch release lever when moving from the coupled position toward the uncoupled position  (swing and a miss, c.2, l.4; Uehara et al.).

Regarding claim 7, Uehara et al. shows The closure latch assembly of Claim 1, further including a lock mechanism having a lock lever (coupled to 185, not illustrated coupled to rod element 6; Uehara et al.) moveable between an unlocked position and a locked position(c.12, l.29; Uehara et al.), wherein the pawl is permitted to move to its ratchet release position when the lock lever is in its unlocked position and the pawl is held in its ratchet holding position when the lock lever is in its locked position, and wherein the 

Regarding claim 8, Uehara et al. shows The closure latch assembly of Claim 1, wherein the inertial mass (131; Uehara et al.) is offset relative to a resultant force vector acting on the link lever from the acceleration applied to the translational component.
Note: Rather than failure to further limit, the recitation is taken broadly.

Regarding claim 9, Uehara et al. shows The closure latch assembly of Claim 1, wherein the first segment (annotated Fig. 3; Uehara et al.) is intermediate (with respect to axis X3, as on page laterally, first is intermediate as shown annotated) the second and third segments, and wherein the third segment extends from the first segment to a free end, the inertial mass being adjacent the free end(away from pivot 130H; Uehara et al.).

Regarding claim 10, Uehara et al. shows The closure latch assembly of Claim 9, wherein the second and third segments extend in oblique relation with one another (Fig.3; Uehara et al.).

Regarding claim 11, Uehara et al. shows The closure latch assembly of Claim 9, wherein the second segment extends from the first segment (Fig.3; Uehara et al.) to the latch member.

Regarding claim 12, Uehara et al. shows The closure latch assembly of Claim 1, wherein the latch member has a forked drive notch (annotated Fig.3; Uehara et al.) configured for receipt of a drive lug (annotated Fig.3; Uehara et al.) on the latch release lever when the link lever is in its coupled position.

Regarding claim 13, Uehara et al. shows The closure latch assembly of Claim 12, wherein the forked drive notch is spaced from (rotated, Fig.2; Uehara et al.) the drive lug on the latch release lever when the link lever is in its uncoupled position.

Regarding claim 14, Uehara et al. shows The closure latch assembly of Claim 1, wherein the latch member has a shoulder ( un-rotated, Fig.2; Uehara et al.) configured to push on a drive lug on the latch release lever when the link lever is in its coupled position.

Regarding claim 15, Uehara et al. shows The closure latch assembly of Claim 14, wherein the shoulder (Fig.7; Uehara et al.)   is configured to be spaced from the drive lug when the link lever is in its uncoupled position.

Regarding claim 16, Uehara et al. shows The closure latch assembly of Claim 1, wherein the latch member is hook-shaped to pull on a drive lug on the latch release lever when the link lever is in its coupled position.
Note: as written “hook-shaped” is considered relative terminology, what is or is not “hook-shaped” is subjective as compared to something else. Rather than establishing an indefinite rejection the term is taken broadly.

Regarding claim 17, Uehara et al. shows The closure latch assembly of Claim 16, wherein the hook-shaped latch member is spaced from the drive lug on the latch release lever when the link lever is in its uncoupled position (Fig.10, rotated, accelerated; Uehara et al.).
Regarding claim 18, Uehara et al. shows A closure latch assembly, comprising; 
a latch mechanism including a ratchet (11; Uehara et al.) moveable between a striker capture position(Fig.4; Uehara et al.)  and a striker release position(Fig.5; Uehara et al.), 
a pawl (12; Uehara et al.) moveable between a ratchet holding position (Fig.4; Uehara et al.)  for holding the ratchet in its striker capture position and a ratchet releasing position (Fig.5; Uehara et al.) for permitting the ratchet to move to its striker release position, 
a ratchet biasing member (D1,c.7,l.51; Uehara et al.) operable to bias the ratchet toward its striker release position, and a pawl biasing member (D2,c.8,l.10; Uehara et al.) operable to bias the pawl toward its ratchet holding position; 
a latch release mechanism (150; Uehara et al.) having a latch release lever (151; Uehara et al.) moveable between a rest position and an actuated position, and 
a latch release lever spring (c.8,l. 5-10; Uehara et al.) operable to bias the latch release lever toward its rest position, the latch release lever being operatively coupled 
a handle-actuated release mechanism having a translational component (73; Uehara et al.) coupled to a handle (8 outer handle; Uehara et al.) and a handle release lever (portion of 8 attached to 7; Uehara et al.) coupled to the translational component; and an inertia-activated bypass mechanism including a link lever (130, abstract inertial lever; Uehara et al.) having a first segment (annotated; Uehara et al.)  pivotably coupled (through X3, “:pivotaly supported”,c.10,l.; Uehara et al.) to the handle release lever and a link lever spring(169; Uehara et al.) acting between the handle release lever and the link lever, the link lever having a second segment (annotated; Uehara et al.)  with a latch member and a third segment (annotated; Uehara et al.) with an inertial mass(73; Uehara et al.), wherein the inertial mass causes the link lever to pivot along a first arc (about pivot X3 toward engagement; Uehara et al.) of travel with the handle release lever to a coupled position to couple the latch member to the latch release lever when the acceleration is below the predetermined acceleration threshold, and to pivot along a second arc (arc away from engagement; Uehara et al.) of travel away from the latch release lever to an uncoupled position with the latch release lever when the acceleration is above the predetermined acceleration threshold, wherein the first arc of travel is different (toward and away are different) from the second arc of travel.

    PNG
    media_image1.png
    410
    741
    media_image1.png
    Greyscale
Annotated Figure 3 taken From Uehara et al. (US 9410345)

Regarding claim 19, Uehara et al. shows The closure latch assembly of Claim 18, wherein the path traveled by the inertial mass (131; Uehara et al.) and the link lever (130; Uehara et al.) between the coupled position and the uncoupled position is not constrained by a predetermined path.

Regarding claim 20, Uehara et al. shows The closure latch assembly of Claim 19, wherein the latch member of the link lever moves away from engagement with the latch release lever when moving from the coupled position toward the uncoupled position (accelerated, c.1, l.62 thru C.2-l.10 Uehara et al.).

Conclusion
as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675